
	
		II
		110th CONGRESS
		1st Session
		S. 1414
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2007
			Mr. Alexander (for
			 himself and Mr. Kennedy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National Assessment of
		  Educational Progress Authorization Act to require State academic assessments of
		  student achievement in United States history and civics, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American History and Civics
			 Achievement Act.
		2.FindingsCongress finds that—
			(1)the 2006 National Assessment of Educational
			 Progress assessments in United States history and civics demonstrated high
			 percentages of students scoring below basic even though there were increases in
			 scores, particularly for lower-performing students, compared to previous such
			 assessments;
			(2)in the 2006 National Assessment of
			 Educational Progress assessment in United States history—
				(A)30 percent of students in grade 4 scored
			 below basic, 35 percent of students in grade 8 scored below basic, and 53
			 percent of students in grade 12 scored below basic;
				(B)a 31 point
			 achievement gap exists for students in grade 4 who are from low-income
			 families, as compared to students in grade 4 who are from high-income families,
			 a 32 point achievement gap exists between black and white students in grade 4,
			 and a 30 point achievement gap exists between white and Hispanic students in
			 grade 4;
				(C)86 percent of students in grade 12 could
			 not explain a reason for United States involvement in the Korean War;
				(D)99 percent of students in grade 8 could not
			 explain how the fall of the Berlin Wall affected United States foreign policy;
			 and
				(E)76 percent of students in grade 4 could not
			 explain why early American pioneers settled on the western frontier;
				(3)in the 2006
			 National Assessment of Educational Progress assessment in the United States
			 civics—
				(A)27 percent of
			 students in grade 4 scored below basic, 30 percent of students in grade 8
			 scored below basic, and 34 percent of students in grade 12 scored below
			 basic;
				(B)a 29 point
			 achievement gap exists for students in grade 4 who are from low-income
			 families, as compared to students in grade 4 who are from high-income families,
			 a 25 point achievement gap exists between black and white students in grade 4,
			 and a 26 point achievement gap exists between white and Hispanic students in
			 grade 4;
				(C)72 percent of students in grade 8 could not
			 explain the historical purpose of the Declaration of Independence; and
				(D)57 percent of students in grade 12 were
			 unable to describe the meaning of federalism in the United States;
				(4)America’s past encompasses great leaders
			 and great ideas that contribute to our shared heritage and to the principles of
			 freedom, equality, justice, and opportunity for all;
			(5)an appreciation for the defining events in
			 our Nation’s history can be a catalyst for civic involvement; and
			(6)the strength of American democracy and our
			 standing in the world depend on ensuring that our children have a strong
			 understanding of our Nation’s past.
			3.Amendment to the
			 National Assessment of Educational Progress Authorization ActSection 303(b) of the National Assessment of
			 Educational Progress Authorization Act (20 U.S.C. 9622(b)) is amended—
			(1)in paragraph (2)(D), by inserting
			 (with a priority in conducting assessments in history not less
			 frequently than once every 4 years) after subject
			 matter; and
			(2)in paragraph (3)(A)—
				(A)in clause (iii)—
					(i)by inserting except as provided in
			 clause (iv), before may conduct; and
					(ii)by striking and after the
			 semicolon;
					(B)by redesignating clause (iv) as clause (v);
			 and
				(C)by inserting after clause (iii) the
			 following:
					
						(iv)shall conduct trial State academic
				assessments of student achievement in United States history in grades 8 and 12
				in not less than 10 States representing geographically diverse regions of the
				United States and in civics in grades 8 and 12 in not less than 10 States
				representing geographically diverse regions of the United States (with a
				priority given to conducting assessments in United States history);
				and
						.
				4.National Assessment
			 Governing BoardSection
			 302(e)(1) of the National Assessment of Educational Progress Authorization Act
			 (20 U.S.C. 9621(e)(1)) is amended—
			(1)in subparagraph (I), by striking
			 and after the semicolon;
			(2)by redesignating subparagraph (J) as
			 subparagraph (K);
			(3)in the flush matter at the end, by striking
			 subparagraph (J) and inserting subparagraph (K);
			 and
			(4)by inserting after subparagraph (I) the
			 following:
				
					(J)in consultation with the Commissioner for
				Education Statistics, identify and select the States that will participate in
				the trial State academic assessments described in section 303(b)(3)(A)(iv);
				and
					.
			5.Authorization of
			 appropriationsSection 305 of
			 the National Assessment of Educational Progress Authorization Act (20 U.S.C.
			 9624) is amended—
			(1)by redesignating subsection (b) as
			 subsection (c); and
			(2)by inserting after subsection (a) the
			 following:
				
					(b)History and
				civics assessmentsThere are
				authorized to be appropriated—
						(1)$7,000,000 for each of fiscal years 2008
				and 2009 to carry out sections 303(b)(3)(A)(iv) and 302(e)(1), of which not
				more than $500,000 for each fiscal year shall be available to carry out section
				302(e)(1); and
						(2)such sums as may be necessary to carry out
				such sections for each succeeding fiscal
				year.
						.
			6.Conforming
			 amendmentSection 113(a)(1) of
			 the Education Sciences Reform Act of 2002 (20 U.S.C. 9513(a)(1)) is amended by
			 striking section 302(e)(1)(J) and inserting section
			 302(e)(1)(K).
		
